DETAILED ACTION 
The present application, filed on 1/11/2021 is being examined under the pre-AIA  first inventor to invent provisions. 

The following is a non-final First Office Action on the Merits. Claims 21-40 are pending and have been considered below. 


Priority
This application is a CON of 15/717,518 09/27/2017 which is a CON of 12/263,912 11/03/2008 ABN. The priority is acknowledged with following stipulations:   
An “interactive element” is not disclosed or implied/suggested by the application. The application discloses user’s interaction received by the first device, but not an “interactivity element” the user should interact with, which is presented by the application.
Same for “second interactive element.” 
A “third application” is not disclosed or implied/suggested by the application. A second application is implied/suggested by the specification (e.g. a messaging advertisement triggered by the initial advertisement not in a message format), but not a third one. Moreover, the specification never discloses “applications” (i.e. in a plural form), which would imply/suggest a “third application.”  

The priority date for these elements will the filing date of the application. 


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 3/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 21, Claim 29 and Claim 37 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 21, (which is repeated in Claims 29, 7) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: receiving a request for second content; identifying the second content item stored in association with the first content item; transmitting second instructions to the device to present the second content. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing content (i.e. advertisements, as disclosed by the specification) based on a correlation to another content (i.e. advertisement, as disclosed by the specification). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: transmitting the first content item including first instructions. 
When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the first content item (i.e. advertisement); the second content item (i.e. advertisement). While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processor; computer-readable storage; interactive element are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: transmitting the first content item including first instructions. 
When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the first content item (i.e. advertisement); the second content item (i.e. advertisement). However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processor; computer-readable storage; interactive element. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 22 (which is repeated in Claims 30, 38) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying the second content item and a third content item; transmitting third instructions to the device. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 23/24 (which is repeated in Claims 31/32, 39) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving an indication of interaction; transmitting the second content item. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 25 (which is repeated in Claims 33, 40) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving a response via the third application; transmitting instructions to the second application. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 26 (which is repeated in Claim 34) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: launch the second application. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" (see MPEP 2106.05(d)) {see at least US 2008/0307350 to Sabatelli et al; US 2007/0130521 to Gonzales et al}
Dependent Claim 27 (which is repeated in Claim 35) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmit a message. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 28 (which are repeated in Claim 36 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the first content, the second content. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [pg2]-[pg4], including among others: network; servers; user terminals. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 21-40 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan (US 2005/0197164).  
Regarding Claims 21, 29, 37 – Chan first embodiment discloses: A method comprising: 
	identifying, by the one or more processors responsive to receiving the request for content, the second content item stored in association with the first content item; and {see at least fig5, rc510, [0106]-[0107] obtain trigger identification (reads on identifying the second content}    
	transmitting, by the one or more processors, second instructions to the device to present the second content item {see at least fig5, rc540, [0109] publish data (reads on sending second content} via a second application of the device. {see at least fig4, rc440, rc450, rc460, [0093] email, sms, instant message (reads on second application)}    


Chan first embodiment does not disclose, however, Chan second embodiment discloses: 
	transmitting, by one or more processors to a device, for presentation via a first application of the device, a first content item including an interactive element, the first content item including first instructions to cause the device to generate one or more requests to transmit one or more additional items of content responsive to an interaction with the interactive element; {see at least [0042], [0043] advertisement delivery terminals (reads on transmitting content); fig2A-fig2L, [0080]-0084], fig3, [0085]-[0090] service trigger (reads on request for additional content}    
	receiving, by the one or more processors from the device, responsive to the interaction with the interactive element presented via the first application, a request for content including data used by the one or more processors to identify a second content item; {see at least fig2A-fig2L, [0080]-[0081] service trigger; fig3, rc310-rc330, [0085]-[0090] text (reads on identifying second content item)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chan first embodiment to include the elements of Chan second embodiment.  One would have been motivated to do so, in order to deliver second content, related to the first content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Chan first embodiment evidently discloses identifying and delivering the second content.  Chan second embodiment is merely relied upon to illustrate the functionality of providing the first content and receiving user’s request for second content  in the same or similar context.  As best understood by Examiner, since both identifying and delivering the second content, as well as providing the first content and receiving user’s request for second content  are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Chan first embodiment, as well as Chan second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Chan. **Examiner notes that the reference is being used here as a one-reference combination in this 103 rejection because the reference teaches two clearly different embodiments within the same cited reference.**

Regarding Claims 22, 30, 38 – Chan discloses the limitations of Claims 21, 29, 37. Chan further discloses:  wherein identifying the second content item comprises 
	identifying, by the one or more processors, the second content item and a third content item both stored in association with the first content item; and {see at least fig3, rc310-rc340, [0085] multitude of second content items}    
wherein transmitting the second instructions to the device comprises 
	transmitting, by the one or more processors, third instructions to the device to present the second content item and the third content via the second application of the device. {see at least fig5, rc540, [0109] publish data (reads on sending second content}    

Regarding Claims 23, 24, 31, 32, 39 – Chan discloses the limitations of Claims 21, 29, 37. Chan further discloses:  
	wherein the interactive element presented via the first application is a first interactive element, and {see at least fig3, rc350, [0090] html button}    
	wherein the second application {see at least [0065]-[0066], user workstation can send a http message (reads on second application} comprises a second interactive element presented via the second application, and {see at least fig3, rc350, [0090] html button}    
wherein the instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising the method comprising:    
	receiving, from the first device, an indication of interaction with the second interactive element; and {see at least [0094] user interacts by inputting data}    
	transmitting, responsive to the interaction with the second interactive element, the second content item for presentation via a third application of a second device. {see at least fig5, rc540, [0109] publish data (reads on sending second content; fig4, rc440, rc450, rc460, [0093] email, sms, instant message (reads on other applications, which can include a third application)}     

Regarding Claims 25, 33, 40 – Chan discloses the limitations of Claims 24, 32, 39. Chan further discloses:  
	wherein the device is a first device, and {see at least fig1, rc140, [0063] user workstation}    
wherein the instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising the method comprising:    
	receiving, from a second device, in response to the second content item presented via the third application, a response via the third application; and {see at least [0065]-[0066] user workstation can send a http message (reads on another application, which can include a third application)}    
	transmitting, to the first device, instructions to the second application of the first device to present the response in the second application executing on the first device. {see at least [0065]-[0066] user workstation can send a http message (reads on another application, which can include a second application to get information for the desired webpage}    

Regarding Claims 26, 34 – Chan discloses the limitations of Claims 21, 29. Chan further discloses:  
	wherein the interactive element is linked to the second application and 
wherein the device is configured to {see at least fig3, rc350, [0090] button to activate server}    
	launch the second application responsive to the interaction with the interactive element. {see at least fig3, rc350, [0090] button to activate server (activate service reads on launchind second application}     

Regarding Claims 27, 35 – Chan discloses the limitations of Claims 21, 29. Chan further discloses: 
	wherein the second content item includes a plurality of content items, each content item including a respective interaction object, {see at least fig3, rc310-rc340, [0085] multitude of second content items (reads on content item)}  
which when interacted with, causes the device to 
	transmit, to a second device, a message corresponding to the respective interaction object. {see at least fig5, rc540, [0109] publish data (reads on sending message/content on object}    

Regarding Claims 28, 36 – Chan discloses the limitations of Claims 21, 29. Chan further discloses: 
	wherein the first content item and the second content item are selected from one or more items of content stored in a data storage, the one or more items of content comprise at least one of text, link, image, or audio. {see at least fig3, rc310-rc340, [0086]-[0089] text, image}    



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	WO 2008026082 A1	2008-03-06	30	CARDOZA, ANDREW ROBERT	A SYSTEM AND METHOD FOR ADVERTISING INFORMATION A system (10) for advertising information includes a database (12), a communications module (14) and a server (22). To advertise a product for sale, an advertiser (16) compiles an advertisement containing a brief description of the product and an additional piece of information on the product. The server receives a request from the advertiser to make the additional information available to the public and generates a unique code corresponding to the additional information. The code is then sent to the advertiser for insertion in an advertisement for the product and stored together with the additional information in the database. The server receives requests from potential purchasers to view the additional information, accompanied by the code and sends the potential purchasers the additional information and a further piece of information which is related to the advertisement according to a predetermined criterion and which is supplied by a different advertiser.
0	US 20070022442 A1	2007-01-25	20	Gil; Elad et al.	Dispatch system to remote devices A method and system for presenting promotional content to a user of a communication device involves receiving information from a communication device, where the information relates to the communication device, and identifying a result relating to the information that is capable of being presented in a plurality of formats on the communication device, and dynamically selecting a format for the result from among the plurality of formats, and presenting the result in the selected format for display by the communication device.
0	US 20050096980 A1	2005-05-05	27	Koningstein, Ross	System and method for delivering internet advertisements that change between textual and graphical ads on demand by a user A system and method that delivers advertisements for inclusion in electronic documents, such as web content (e.g., web pages, email, etc.), in a manner that enables transition from a first display format (e.g., a textual format) into a second display format (e.g., an interactive graphical menu-driven format, a larger text ad formation, a movie format, an audio format, etc.) on demand in a rapid fashion. The morphed format may include controls that allow navigation to other pages including some informational pages and some merchant pages for purchasing goods and/or services. When the user activates optional controls, such as menu selection(s), the contents page may change, yet continue to include the same menu-driven graphics-based advertisement so that the advertisement "follows the user."
0	US 20080201389 A1	2008-08-21	30	Cohen; Alexander J. et al.	Cross-media storage coordination Methods and a media system and storage system for cross-media storage coordination include but are not limited to storing a first data version of specified content based on a particular media format; storing at least a second data version of related content based on a different media format; providing a cross-reference between the first data version and the at least second data version to enable coordinated management by a designated user and/or an approved device for search and possible retrieval of the first data version and/or the at least second data version; and implementing communication access by one or more parties and/or the designated user via a communication type that is correlated with the first data version and/or the at least second data version.
0	US 20050192861 A1	2005-09-01	48	Nakazawa, Hideo  et al. Advertisement management method The present invention relates to a technology for distributing information including an advertisement. According to the present invention, upon periodically distributing information to a terminal device from a server, e.g., once a day, history information distributed previously is transmitted to the server from the terminal device. Further, according to the present invention, contents and an order of information to be subsequently distributed are changed by use of the history information.
0	US 8086253 B1	2011-12-27	15	Kalamkar; Abhijit et al.	Graphical mobile e-mail A method for providing messaging-related information to a mobile device is discussed. The method includes receiving from the mobile device a request for messaging-related information, using the request to identify a device-type indication for the mobile device, identifying one or more presentation parameters for presenting the messaging-related content properly on the mobile device, and transmitting the messaging-related content to the mobile device in a format corresponding to the one or more parameters.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622